Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-12, 14-18) inn the reply filed on 05/04/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 14-18 iare rejected under 35 U.S.C. 103 as being unpatentable over Relan (US 2017/0231580) in view of Koos et al. (WO 2016/200967).

A method of cardiac imaging, method comprising:
applying fiducial markers and electrocardiogram (ECG) leads to particular anatomical locations on a patient’s body (see para. 0046, “FIG. 4A depicts a model of the heart 400, generated by system 8, alongside a three-dimensional medical image of the heart 402, such as a magnetic resonance or computerized tomography image. FIG. 4A also shows the mapping of a plurality of fiducial points 404 on model 400 to three-dimensional medical image 402. FIG. 4B shows the results of the registration. Those of ordinary skill in the art will appreciate that these images may be output to display 23 as part of a graphical user interface (“GUI”), which may contain one or more windows; exemplary embodiments will be described below.;
Although Relan discloses the use of fiducial points to identify anatomical locations as disclosed above, they are not fiducial markers applied to a particular location on a patient’s body 
Koos discloses placing fiducial markers on a body surface which the fiducial can have different acoustic properties, material density and proton content; which therefore the reflected wavelength against the fiducial will be different (see abstract, see para. 0005-00016,see fig. 7 below).
It would have been obvious to one skilled in the art before the effective filing date to have fiducial markers placed in the body because doing so will provide for fiducial different material and therefore can be used in different imaging modalities (see para. 0033-0035).
                      
    PNG
    media_image1.png
    334
    263
    media_image1.png
    Greyscale


Relan further discloses generating external image data of the patient’s body including imaging the fiducial markers and the ECG leads see para. 0046, “FIG. 4A depicts a model of the heart 400, generated by system 8, alongside a three-dimensional medical image of the heart 402, such as a magnetic resonance or computerized tomography image. FIG. 4A also shows the mapping of a plurality of fiducial points 404 on model 400 to three-dimensional medical image 402. FIG. 4B shows the results of the registration. Those of ordinary skill in the art will appreciate that these images may be output to display 23 as part of a graphical user interface (“GUI”), which may contain one or more windows; exemplary embodiments will be described below;
identifying anatomical locations corresponding to the fiducial markers by detecting light reflected from the fiducial markers included in the image data; and
generating a patient-specific three dimensional (3D) anatomical model merging the image data with a 3D anatomical model of the patient’s chest by registering the identified anatomical locations with corresponding anatomical locations in imaging obtained from CT or MRI scans. “Returning now to flowchart 300 in FIG. 3, in block 306, an electrophysiology catheter, such as catheter 13, is localized using system 8. The registration computed in block 304 can be used to display (e.g., on display 23) a graphical representation(s) 500 of catheter(s) 13 in the registered three-dimensional medical image 402 as shown in the lower right-hand quadrant of the overlying window 501 shown in FIG. 5. A graphical representation(s) 500 of catheter(s) 13 can also be shown in the model of the heart 400 generated by system 8, such as depicted towards the left-hand side of the underlying window 503 shown in FIG. 5.”


    PNG
    media_image2.png
    543
    758
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793